DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
Applicant's arguments received on 07/22/2021 in which claims 1 and 9 are amended, claims 1 and 9 are independent claims. Claims 2, 6 and 18-19 are cancelled. New added claims 22-23, Claims 1, 3-5, 7-14 and 21-23 have been examined and are pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu (US 2017/0092581 A1; hereinafter ‘Chiu’), in view of Juso (US 6,265,783 B1; hereinafter ‘Juso’).













    PNG
    media_image1.png
    346
    404
    media_image1.png
    Greyscale
3



    PNG
    media_image2.png
    754
    507
    media_image2.png
    Greyscale


Regarding Independent claim 9, Chiu’s Fig. 17-19 discloses a package structure, comprising: 

a semiconductor die (34, (considered with Fig. 10), [0023]), encapsulated in the insulating encapsulation (42); and 
a redistribution circuit structure (43, [0047]), comprising at least one metallization layer (90, [0046]) having a main portion (see Fig. 18) and conductive patterns (the combination of elements 44 and 48 (via connections 48 connect an overlying line (e.g., an overlying conductive lines 44, see Fig. 19), [0025 and 0044-0045]) separated from the main portion through slits (i.e., opening, see Fig. 18 below), wherein the conductive patterns each comprise:
a first portion (see examiner mark-up Fig. 18 above);
at least one second portion (see examiner mark-up Fig. 18 above); and
at least one connecting portion (see examiner mark-up Fig. 18 above), connecting the first portion and the at least one second portion (see examiner mark-up Fig. 18 above),
Chiu does not explicitly disclose
wherein for each conductive pattern located on one diagonal line of the package structure, a first extending direction of a line passing through a center of the first portion and a center of the at least one connecting portion is different from a second extending direction of the one diagonal line of the package structure,
wherein the one diagonal line of the package structure is a comer-to-corner line that joins two opposite comers of the package structure and passes and intersects with a center of the package structure in a top view thereof.

Juso’s Fig. 6 shown for each conductive pattern (10, col 4, lines 46-67) located on one diagonal line (the line connected from low left corner passed center and connected to top right corner of Fig. 6) of the package structure (Fig. 6), a first extending direction (bottom left corner to upper right corner of Fig. 6) of a line passing through a center of the first portion and a center of the at least one connecting portion (see Fig. 6) is different from a second extending direction (the direction of each interconnection patterns 6 connection to the lands 10 and which interconnection patterns 6 perpendicular with first extending direction, see Fig. 6) of the one diagonal line of the package structure (see Fig. 6), wherein the one diagonal line (the line connected from low left corner passed center and connected to top right corner of Fig. 6) of the package structure (see Fig. 6) is a comer-to-corner line that joins two opposite comers of the package structure and passes and intersects with a center of the package structure in a top view thereof (see Fig. 6), 
wherein the first extending direction (the line passing to the center from comer-to-corner line, see Fig. 6 of reference is similar with applicant figure 10) is perpendicular to the second extending direction (the direction of each interconnection patterns 6 connection to the lands 10 and which interconnection patterns 6 perpendicular with first extending direction, see Fig. 6).
Therefore, It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Juso to teachings of Chiu to modifies the conductive patterns 44/48 (Chiu Fig. 18) of Chiu having connecting 
Regarding claim 10, Chiu’s Fig. 17-19 discloses the package structure of claim 9, wherein 
the slits (i.e., opening, see Fig. 18 above) are conformally located along contours of the conductive patterns (the combination of elements 44 and 48, [0044-0045]), respectively.
Regarding claim 11, Chiu’s Fig. 18 and 19 discloses the package structure of claim 9, but does not teach wherein 
a width of the slits (see examiner mark-up Fig. 18 above) is approximately from 40µm to 50µm.
However, Chiu paragraph [0044 and 0045] show the distance B (from 100-250µm), distance H (70-100µm), that mean the slit (opening, see Fig. 18) is about 30-150µm.
Chiu does not expressly teaches a width of the slits (see examiner mark-up Fig. 18 above) is approximately from 40µm to 50µm, However, Chiu paragraph [0044 and 0045] show the distance B (from 100-250µm), distance H (70-100µm), that mean the slit (opening, see Fig. 18) is about 30-150µm. Accordingly, it would have been obvious to one of ordinary skill in art to use teaching of Chiu in the range as claimed in order to change the distance of slit (opening) of the device, it is not inventive to discover the optimum or workable range by routine experimentation in order to optimize the functionally of the device. See In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955); Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05.
It would have been obvious to try the particular claimed dimensions because a change in dimension would have been a known option within the technical grasp of a person of ordinary skill in the art and, "a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). See also, Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1852 (Fed. Cir. 2007).
Furthermore, the applicant has not established the criticality of a width of the slits is approximately from 40µm to 50µm, and since these parameters are in common use in similar devices in the art. Where patentability is said to be based upon particular chosen dimension or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Regarding claim 12, Chiu’s Fig. 17-19 discloses the package structure of claim 9, wherein 
the at least one connecting portion is located outside the first portion, the at least one connecting portion has two nonparallel edges, ends of the two non-parallel edges distancing with a first gap are connected to the first portion, other ends of the two non-parallel edges distancing with a second gap are connected to the at least one second portion, and the first gap is greater than the second gap (see examiner mark-up Fig. 18 above).
Regarding claim 13, Chiu’s Fig. 17-19 discloses the package structure of claim 12, wherein 
an included angle (see examiner mark-up Fig. 18 above) between extending lines of the two non-parallel edges is approximately from 50 degrees to 70 degrees (see examiner mark-up Fig. 18 above).
Regarding claim 14, Chiu’s Fig. 17-19 discloses the package structure of claim 9, wherein 
a plurality of arc-shape openings (46 and 58, Fig. 17, [0040-0041]) are located within the first portion (see examiner mark-up Fig. 18 above), and the plurality of arc-shape openings are spaced away from one another (see Fig. 17) and arranged in a concentric manner (i.e., denoting circles, arcs, or other shapes which share the same center, the larger often completely surrounding the smaller).
Allowability Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for indicating allowable subject matter:
The dependent claim 23 identified distinct feature “a width of each of the slits is constant, and each of the conductive patterns are enclosed in a respective one slit of the slits.”
Claims 1, 3-5, 7-8 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance. 
	Regarding independent claim 1: the prior art didn’t suggest or teach the claimed invention with “wherein a width of each of the slits is constant, and the slits are separated from one another through the main portion and are conformally located along contours of the conductive patterns, respectively.” in combination with the other elements of the claim.  
Dependent claims 3-5, 7-8 and 21-22 are allowed by virtue of their dependency. 
The closest prior art Chiu (US 2017/0092581 A1), Fehler (US 2018/0374769 A1), Hsieh (US 2015/0041985 A1), Kivikero (US 2013/0175075 A1), CHUN (US 2016/0013160 A1) and Juso (US 6,265,783 B1) either singularly or in combination, fail to anticipate or render the above under line limitation obvious.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-5, 7-14 and 21-23 have been considered but are moot because a new reference (Juso figure. 6) combination with prior art of record have been applied to remedy any argued deficiencies.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



  /KENNETH PARKER/  Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                                                                                                                                                                                                                        
/LONG H LE/
Examiner, Art Unit 2815